Per Curiam.

This action was brought to recover a penalty incurred by reason of an alleged violation of section 40 of the Agricultural Law. That section provides, among other things, that a restaurant keeper who uses or serves any oleaginous substance as a substitute for butter shall put plainly upon the bill of fare, if there is one, the words: ‘ ‘ Oleomargarine used here, ’ ’ and have put up conspicuously in different parts of each room where such meals are served signs, in places where they can be easily seen and read, “ Oleomargarine used here,” in letters at least two inches in length and so printed as to be easily read by guests or boarders. The defendant herein kept a restaurant and served meals and upon the bill of fare were the printed words referred to in the statute, but the proof was uncontradicted that no signs, as required by that section, were posted anywhere in said restaurant. Apparently out of sympathy the court below gave judgment in favor of the defendant. Judgments of this character cannot be upheld. That the enforcement of the law may, sometimes, or even often, work hardship, is no reason why the courts should condone its plain violation. We must enforce the law as enacted by the legislature. The purpose of the law under discussion is obvious, and its provisions should be fully complied with, otherwise a penalty attaches.
Present: Seabury, Bijur and Cohalan, JJ.
Judgment reversed, new trial ordered, with costs to appellant to abide event.